                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                          CR 18- 55- BLG- DWM

              Plaintiff,

       vs.                                                  ORDER

 ERIC FRANKLIN ROSSER,

             Defendant.


      THIS MATTER comes before the Court on the United States' Motion for a

Final Order of Forfeiture. The Court FINDS:

      1. The United States commenced this action pursuant to 18 U.S.C. § 2253;

      2. A Preliminary Order of Forfeiture was entered on February 6, 2019,

         (Doc. 33);

      3. All known interested parties were provided an opportunity to respond and

that publication has been effected as required by 18 U.S.C.§ 982(b)(l) and 21

U.S.C. § 853(n)(l );

      4. It further appears there is cause to issue a forfeiture order under 18

u.s.c. § 2253;
                                          1
      IT IS THEREFORE ORDERED, DECREED, AND ADJUDGED:

      1.    The Motion for Final Order of Forfeiture (Doc. 45) is GRANTED.

      2.    Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 21 U.S.C. § 853, free from the claims of any other

party: Apple MacBook Pro (serial number CO21HV2LTVAK).

      3.    The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.
                      c.-,
      DATED this   1::i_ day of June, 2019.


                                                       lloy, District Judge
                                                        istrict Court




                                         2
